SEILER, Judge
(concurring in result).
As will be seen by examining State v. Hughes, 460 S.W.2d 600 (Mo.1970), defendant, according to the state’s evidence, had made damaging admissions to the po*366lice. Defendants counsel had to realize that had defendant taken the witness stand in the case to deny any connection with the killing, the prosecution had available powerful ammunition to level against defendant by cross-examination — i. e., defendant’s admissions to the police of his connection with the crime. We cannot say that it was ineffective assistance of counsel for counsel under these circumstances to advise defendant not to testify and that is as far as we need to go in disposing of this appeal.
I do not subscribe to the implication of the quotation from United States v. Garguilo, 324 F.2d 795 (2d Cir. 1963), that errors of counsel must be “so outrageously incompetent as to shock the conscience of the court” before there can be ineffective assistance of counsel. Our rule 4, Canon 6, requires that a lawyer should represent a client competently, which I consider to be a standard demanding more than representation which simply manages to avoid “shocking the conscience of the court.” I see no room for a double standard — a high standard for law business in general and a lower standard for defense of criminal cases.